DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim objection is withdrawn due to amendment.

Claim Rejections - 35 USC § 112
Claim rejection is withdrawn due to amendment.

Allowable Subject Matter
Claims 1-15 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not reasonably disclose, teach or suggest the obviousness of wherein the line is output at a non-perpendicular angle relative to surface of a substrate so that at least a portion of the line is embedded in the substrate in combination with the limitations of the independent claim.
The closest prior art of record is Cohen (US10254499B1). Cohen teaches an apparatus comprising: a line embedding head having an input port and an output port [Fig. 19, for input port see top portion where wire is inserted, for output port see bottom of block where it exits. Fig. 5a-d shows the wire coming into the head from the top and being embedded in the material], wherein the input port is configured to receive a line, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Lynn Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741